2. The amendment filed 01/05/2022  is non-responsive  See 37 CFR 1.142(b) and MPEP § 821.03.


 The amended claims 239-244, 246,247,249,251-253,255,259-265  are  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The invention of the  originally elected group I, 239-254, was  drawn to a method for sorting a stem cell population comprising enriching a sample for CD34+ cells. The subject matter of  the amended claims 239-244, 246,247,249,251-253,255,259-265   is a method of isolating a stem cell population having predicted engraftment potential that provides multi-lineage hematopoietic recovery.
These inventions are  differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentable distinct.


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
  

3. Since the above -mention submission appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD OF (2) MONTH OR SIXTY (60) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abondonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR1.136(a) ARE AVAILABLE.


4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181  

The fax number for the organization where this application or proceeding is assigned is 703-872-9306.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644